                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALEJANDRO DEJESUS,                         :
     Petitioner,                           :
                                           :
                      v.                   :       CIVIL ACTION NO. 14-CV-4676
                                           :
ERIC TICE, et al.,                         :
     Respondents.                          :

                                          ORDER

       AND NOW, this 20th day of February, 2020, in consideration of Petitioner Alejandro

DeJesus’s Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b) (ECF No. 14), Motion

for Appointment of Counsel (ECF No. 15), and Motion to Stay Proceedings Relating to

Petitioner’s Rule 60(b)( Motion (ECF No. 16), it is ORDERED that:

       1.     The Motion is DISMISSED for lack of jurisdiction for the reasons set forth in the

Court’s Memorandum accompanying this Order.

       2.     The Motion for Appointment of Counsel is DENIED AS MOOT.

       3.     The Motion to Stay Proceedings Relating to Petitioner’s Rule 60(b) is DENIED

AS MOOT.

       4.     A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c).

                                           BY THE COURT:


                                           /s/ Jeffrey L. Schmehl
                                           JEFFREY L. SCHMEHL, J.
